Lerner, P. J.
(dissenting).
I respectfully dissent and vote to reverse. The plaintiff, who did not reside on the premises, is unable to demonstrate the existence of any duty owed to him or of any breach of a duty.
While the majority posits liability on the “inadequacy of security measures”, the test imposed by the Court of Appeals is one of “minimal” security (Burgos v Aqueduct Realty Corp., 92 NY2d 544; Miller v State of New York, 62 NY2d 506). To submit the issue of whether security was “adequate” to a jury is to virtually direct a verdict against the landowner. Obviously the security was inadequate. Had it been adequate to prevent the assault upon plaintiff, there would have been no assault. The “adequate security” formula would cast these defendants in the role of insurers. It is respectfully suggested that this is not a role contemplated by the Legislature or by the Court of Appeals.
In the case at bar, defendants, which were apprised of the high level of crime in the building, adopted security measures which were reasonable under the circumstances and were more than “minimal”. In doing so they satisfied their duty to provide minimal security. There were security guards on the premises. The plaintiff himself was one. A landowner who allocates substantial resources for security should be deemed to have satisfied its minimal duty. It cannot guarantee that the security measures will prevent a particular crime; it cannot guarantee that the security devices will not be vandalized.
To suggest that because a letter was sent to the landowner recommending that the guards be armed (these guards were not), and that this assault would not have occurred but for that purported deficiency, requires a very great leap of faith. As a matter of cruel fact, it has too often been demonstrated that even the presence of highly armed and well trained soldiers cannot insure the safety of certain premises.
The letter sent to the landowner advising it of the high level of crime and recommending a minimum of six armed guards *228accompanied by dogs is immaterial. Forseeability does not give rise to a duty where none otherwise exists (Pulka v Edelman, 40 NY2d 781). To hold that such a letter may suffice to establish a triable issue of fact is to invite a mass mailing to all residential landowners in high crime areas giving notice of local crime statistics and gratuitously suggesting that armed guards be hired. It should be for the Legislature, if it deems it appropriate, to impose a duty on landowners to provide armed guards, not this Court nor a lay jury.
In Jacqueline S. v City of New York (81 NY2d 288), the Court of Appeals created a new classification of persons to whom a duty, arising out of a special relation, would be owed. Under common law, residential landowners and their tenants had no special relation from which a duty of protection flowed.
In Jacqueline S., the Court found that the defendant-landowner did owe a duty, under certain circumstances, to protect a tenant who had been assaulted, thus establishing a special relation between residential landowners and their tenants. The Court held that assuming a high level of crime in a residential building or in the vicinity of the building, the landowner must bear the burden and expense of providing minimal security to the tenants. That the duty was owed to tenants was reiterated in Burgos. To impose liability in this case would require the establishment of a special relation between landowners and non-tenants such as this plaintiff, thus expanding greatly the class of potential plaintiffs.
The record here discloses that not only was more than minimal security provided but that defendants’ security devices were routinely destroyed by tenants and non-tenants. Residential landowners cannot be expected to maintain a constant vigil to ensure the integrity of the security measures which were provided. To demonstrate a breach of duty, even were one to exist, there must be a showing of some departure from accepted standards of reasonable care. There was no such showing here.
Defendants’ acts were reasonable as a matter of law. To hold otherwise will permit a jury to find that a duty is owed to protect outsiders (non-tenants) from outsiders (intruders). The existence of a duty to keep tenants safe in their homes should not be expanded to posit a duty to those who have no justifiable expectation that they would be provided such security and from whom the cost of these security measures cannot be recovered. To hold otherwise will permit a jury to find that, notwithstanding the expenditure of substantial monies for security, “minimal” security was not provided.